In re Geri Lynn Simonek















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-224-CV

     IN RE GERI LYNN SIMONEK,
                                                                                              Relator
 

 Original Proceeding
                                                                                                                

CONCURRING OPINION
                                                                                                                

      The judgment of the Court is correct, results from the proper analysis of the statute and I
concur in it.  The purpose of this concurring opinion is to express my concerns about comments
made in addition to the legal analysis and judgment.
      The proper role of the judiciary does not include becoming an advocate to urge the legislature
to make changes in the laws of this state.  Support of specific legislation is a right to be exercised
by the parties and other members of our society.  Though we may ask the high court in our branch
of government to clarify an issue resulting from confusion in prior precedent, we should not inject
this forum into the legislative process.  The judiciary is not established, staffed, or organized in
a manner conducive to discussing the issues and the analysis necessary for effective legislative
debate.  It is our province to interpret, rather than write, the law.
      This case presents a good example.  This is an original proceeding.  There are still many
issues that have not been determined by the trial court.  We have no authority to find facts.  We
should not comment on the events which have not been determined by a fact finder vested with
the authority to determine such facts, especially when those comments may impact the trial court’s
determination of pending matters.  Such judicial restraint is important, because, from my
examination of the record in this case, I do not find that it supports the facts or abuse of the system
suggested by the majority.  Any discussion or analysis other than determining the proper
application of the statute to the record before us should be left to the legislature. 
 
                                                                         TOM GRAY
                                                                         Justice

Concurring opinion delivered and filed October 22, 1999
Publish